Citation Nr: 1029006	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for numbness of the penis.

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.

3.  Entitlement to an initial compensable evaluation for 
bilateral foot onychomycosis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1953.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) located in Milwaukee, 
Wisconsin that denied the Veteran's claims of entitlement to 
service connection for numbness of the penis and for bilateral 
lower extremity peripheral neuropathy (claimed as "foot 
numbness" due to cold injury), and that granted service 
connection for onychomycosis with a non-compensable rating (zero 
percent), effective October 31, 2006.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A.  Numbness of the Penis

The Veteran served on active duty from April 1951 to January 1953 
in the United States Navy.  He claims that he incurred numbness 
of his penis several years post-service due to a dorsal slit 
procedure and circumcision performed in service.  See Statement, 
November 2006; see also Service Inpatient Treatment Records, 
September 1952 (reflecting treatment for balanitis following 
dorsal slit procedure performed to treat severe phimosis); Form 
8-526, March 1953 (claim for service connection for circumcision 
in September 1952); cf. Service Treatment Record, December 1952 
(reflecting Veteran requested a circumcision procedure but was 
advised against it).

A July 2007 VA examination report (genitourinary) reflects that 
the Veteran reported a history of experiencing numbness of his 
penis since around 1987 (although the Board notes that the 
Veteran said it began in 1995 in a November 2006 statement 
submitted in support of his claim).  The examiner noted that the 
Veteran's service treatment records reflect that he was 
hospitalized in September 1952 for treatment of balanitis 
following a dorsal slit procedure that was performed to treat 
severe phimosis.  The examiner also noted that the Veteran was 
presently followed for a prostate condition.  On physical 
examination, no evidence of sensory loss on shaft, glans, or 
foreskin remnant was noted, as well as the fact that the Veteran 
"withdrew vigorously" when a cotton-tipped applicator was 
inserted slightly into the meatus.  The examiner recorded a 
diagnosis of "urethritis 1952, no evidence of present 
activity."  With prompted on the Form 2507 regarding "problem 
associated with diagnosis," the examiner noted "numbness in 
penis."

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of a claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Without a current diagnosis, there may be no service connection 
for the claimed disabilities.  See id.  

The Board finds that it is unclear whether the Veteran currently 
has an underlying diagnosed disorder manifested by symptoms of 
numbness of his penis, and, if so, whether such diagnosed 
disorder is related to the Veteran's service-connected 
urethritis, his dorsal slit procedure that is documented in his 
service treatment records, or is otherwise related to service.  
VA's duty to assist a veteran includes the duty to provide the 
veteran with a VA examination or opinion when the evidence 
"indicates" that a disability "may be associated with the 
claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (noting low threshold requirement for a 
VA examination).  Therefore, the Board finds that a remand is 
necessary to obtain clarification regarding the nature and the 
etiology of the Veteran's claimed numbness of the penis or any 
other current disorder of his penis that may be related to 
service.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

B.  Bilateral Lower Extremity Peripheral Neuropathy

The Veteran also claims that he has bilateral lower extremity 
peripheral neuropathy (claimed as "foot numbness") as a result 
of cold injuries he incurred in service in Korea.

September 2005 private neurological records from Franciscan Skemp 
Healthcare reflect that electromyography (EMG) and nerve 
conduction study testing were performed, and conclusions of 
evidence of sensory motor axonal polyneuropathy in both lower 
extremities, and evidence of multiple nerve root involvement 
confined mostly over the left spinal areas, were recorded.  
Likewise, a July 2007 VA examination report reflects a diagnosis 
of distal motor and sensory polyneuropathy of both feet.  A 
January 2009 VA examination report reflects a diagnosis of 
peripheral neuropathy, as well as diagnosed hallux valgus 
deformity bilaterally and degenerative joint disease of the left 
foot based on x-ray findings.

The Board notes that the Veteran submitted a November 2006 Form 
21-4142 in which he identified treatment records dated from 
January 1997 to October 2002 at the Gunderson Lutheran medical 
facility located in LaCrosse or Galesville, Wisconsin, as 
relating to his claim.  Also, the Board notes that the January 
2009 VA examination report reflects that the Veteran reported a 
history of being treated at Gunderson Lutheran by a neurologist 
for his complaints of numbness of his feet.  VA has a duty to 
assist the Veteran in obtaining all potentially relevant 
documents to substantiate a claim, including medical evidence to 
verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2009); Talley v. Brown, 6 Vet. App. 72, 74 
(1993) (citing Masors v. Derwinski, 2 Vet. App. 181, 187-188).  
Therefore, a remand is necessary so that an attempt can be made 
to obtain all of the Veteran's relevant treatment records from 
the Gunderson Lutheran medical facility dated from January 1997 
to October 2002 and to associate them with the claims file.

The Board recognizes that, in a December 2006 letter, the RO 
advised the Veteran that Gunderson Lutheran charged a fee for 
sending medical records, and that VA cannot pay such fees.  
Consequently, the RO informed the Veteran that, if he believed 
such records to be relevant, he must obtain them and forward them 
to VA.  While the RO is correct that VA is not responsible for 
paying such a fee, the Board notes that the RO also indicated in 
that same December 2006 letter that Franciscan Skemp Healthcare 
also charged a fee for copies of records and that VA would be 
unable to obtain them on his behalf.  However, such records were 
subsequently requested by the RO and later received directly from 
Franciscan Skemp Healthcare.  Given this inconsistency, the Board 
cannot presume that the information noted in the December 2006 
letter regarding Gunderson Lutheran is correct absent additional 
confirmation.

C.  Onychomycosis

The Veteran's onychomycosis is currently assigned a 
noncompensable rating (zero percent) under Diagnostic Code 7813, 
effective October 31, 2006.  The Veteran seeks a higher initial 
rating.  See 38 C.F.R. § 4.118 (2009).

By way of background, the Board notes that the Veteran was 
provided with a VA examination in July 2007 relating to his 
original claim for service connection.  The July 2007 VA 
examination report reflects a diagnosis of onychomycosis of the 
Veteran's toenails (on both feet).  See VA Examination report, 
July 2007 at 59-60.  A July 2007 RO decision granted the 
Veteran's claim for service connection for onychomycosis and 
assigned a noncompensable rating under Diagnostic Code 7813.  A 
subsequent January 2009 VA examination report relating to the 
Veteran's claim for a higher initial rating likewise reflects a 
diagnosis of "onychomycosis, toenails, both feet," and that the 
Veteran reported putting lotion on his feet but otherwise never 
having sought medical treatment for his onychomycosis.

Diagnostic Code 7813 provides that certain skin conditions, 
including onychomycosis (i.e., "tinea unguium") are to be rated 
as disfigurement of the head, face or neck (diagnostic code 
7800); scars (diagnostic codes 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (diagnostic code 7806), depending upon the 
predominant disability.  See 38 C.F.R. § 4.118 (2008).  
Diagnostic Code 7800 relates to scars of the head, face, and 
neck.  Diagnostic Code 7801 relates to scars other than on the 
head, face, and neck that are deep or cause limitation of motion.  
Diagnostic Code 7803 relates to scars that are unstable.  
Diagnostic Code 7804 relates to scars that are painful on 
examination.  Diagnostic Code 7805 relates to other scars that 
limit function of the affected body part.  The only other 
diagnostic codes referenced by Diagnostic Code 7813 that may be 
appropriate for rating the Veteran's onychomycosis are Diagnostic 
Code 7802, relating to superficial scars that do not cause 
limitation of motion, or Diagnostic Code 7806, relating to 
dermatitis or eczema.  

Diagnostic Code 7802 provides a compensable, 10 percent rating 
for scars that involve areas of 144 square inches (929 sq. cm) or 
greater.  

Under Diagnostic Code 7806, dermatitis or eczema is evaluated at 
10 percent disabling if it affects at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, but 
less than 20 percent of exposed areas, or; intermittent system 
therapy such as corticosteroids or other immunosuppressive drugs 
are required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is not warranted 
unless 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.  

The Board notes, however, that while the above two VA examination 
reports reflect diagnosed onychomycosis, and the January 2009 
report reflects that the Veteran reported that he puts lotion on 
his feet but otherwise has never sought medical treatment for his 
onychomycosis, neither of the VA examination reports include any 
notation as to the size of the affected area in inches or 
centimeters, and neither reflects the percentage of the Veteran's 
entire body affected or of the exposed area affected.  Therefore, 
the Board finds that a remand is necessary in order to address 
the above rating criteria so that a decision may be made on the 
Veteran's claim.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After obtaining updated authorization 
from the Veteran, request copies of all of 
the Veteran's treatment records dated from 
January 1997 to October 2002 from the 
Gunderson Lutheran medical facility relating 
to his complaints of numbness of the feet and 
diagnosed peripheral neuropathy and associate 
them with the claims file.  If these records 
are unavailable for any reason, it should be 
specifically noted in the claims file.  

2.  If available, obtain an addendum medical 
opinion from the same VA examiner who 
provided the July 2007 VA genitourinary 
examination report.  If the same examiner who 
provided the July 2007 VA examination report 
is not available, schedule the Veteran for a 
new VA examination to provide the requested 
opinions.  Ask the examiner to clarify 
whether the Veteran's reported symptoms are 
attributable to a specific diagnosed 
disorder.  If so, please opine as to whether 
it is "at least as likely as not" (i.e., 
whether there is at least a 50 percent 
probability) that such disorder (a) is 
related to the Veteran's service-connected 
urethritis, (b) is related to his in-service 
dorsal slit procedure, (c) is related to his 
reported circumcision after the dorsal slit 
procedure, or (d) is otherwise related to 
service.  If the examiner finds that no 
diagnosis is warranted, this should be 
specifically stated, and the rationale for 
such finding should be explained.  The 
complete claims folder must be provided to 
the examiner for review in conjunction with 
the examination, and the examiner must note 
that the claims folder has been reviewed.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  Schedule the Veteran for a new VA 
examination to address the severity of his 
onychomycosis of the toenails (both feet).  
Ask the examiner to specifically address 
(a) the size of the affected area in inches 
or centimeters, 
(b) the percentage of the Veteran's entire 
body affected, or the percentage of any 
exposed areas affected, and (c) whether it 
requires intermittent systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six 
weeks (or if more than six, please specify 
how many) during the past 12-month period.  
The complete claims folder must be provided 
to the examiner for review in conjunction 
with the examination, and the examiner must 
note that the claims folder has been 
reviewed.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.

6.  Then, readjudicate the Veteran's claims.  
If his claims remain denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



